COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              DEBORAH J. BAKER
                                                                                    MEMORANDUM OPINION*
              v.     Record No. 0098-14-4                                               PER CURIAM
                                                                                        MAY 27, 2014
              WALMART ASSOCIATES, INC. AND NATIONAL UNION
               FIRE INSURANCE COMPANY OF PITTSBURGH, INC.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (John J. O’Donnell, Jr., on brief), for appellant.

                               (Monica Taylor Monday; Peter G. Irot; Gentry Locke Rakes &
                               Moore, LLP, on brief), for appellees.


                     Deborah J. Baker appeals a decision of the Workers’ Compensation Commission finding

              that Baker’s Reflex Sympathetic Dystrophy/Complex Regional Pain Syndrome was a

              consequence of a compensable consequence and therefore not compensable. We have reviewed

              the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

              we affirm for the reasons stated by the commission in its final opinion. See Baker v. WalMart

              Assoc. Inc., VWC File No. VA00000552521 (Dec. 18, 2013). We dispense with oral argument

              and summarily affirm because the facts and legal contentions are adequately presented in the

              materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.